447 F.2d 149
George G. GIORDANO, Petitioner-Appellant,v.J. J. CLARK, Warden, Respondent-Appellee.
No. 71-1765 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 13, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Charles A. Moye, Jr., Judge.
George G. Giordano, pro se.
John W. Stokes, Jr., U. S. Atty., Anthony M. Arnold, Asst. U. S. Atty., for respondent-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966